Citation Nr: 0601946	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-26 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for a left foot 
disability.  

4.  Entitlement to service connection for a right foot 
disability.  

5.  Entitlement to service connection for a neck disability.   

6.  Entitlement to service connection for a low back 
disability.  

7.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
a hernia.  

8.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
hypertension.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
November 1987. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims seeking 
entitlement to service connection for a left ankle 
disability, a neck disability, a left foot disability, and a 
right foot disability, and determined that the veteran had 
not submitted new and material evidence in order to reopen 
the claims of service connection for a psychiatric 
disability, a hernia, a low back disability, and 
hypertension.  

As noted above, the issues of service connection for 
psychiatric and low back disabilities were originally 
developed as issues to reopen previous decisions which had 
deemed to be final; however, claims of service connection for 
low back and psychiatric disabilities were denied in a March 
2001 rating decision, but the claims file does not show that 
the veteran was ever advised of this decision.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
found that the presumption of regularity applied to VA 
mailings of notice.  The Court found that the presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties.  This presumption of regularity applies equally to 
VA's mailing of Regional Office (RO) decisions.  See Ashley, 
2 Vet.App. at 309; Mason v. Brown, 8 Vet. App. 44, 53-55 
(1995); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

The Court has held that VA need only to mail notice to the 
latest address of record in order for the presumption of 
regularity to attach.  See Mindenhall, 7 Vet. App. at 274.  
In Ashley, 2 Vet. App. 307, 308-309 (1992), the Court found 
that, once attached, clear evidence to the contrary is 
required to rebut the presumption of regularity.

In this case, the Board finds that the presumption of 
regularity, as outlined in the cases cited above, does not 
attach.  In Ashley, there was no question as to the existence 
of a mailed decision.  Indeed, the Court noted that the 
appellant in that case did not dispute the timing of the 
mailing of the decision.  The presumption of regularity was 
applied to support VA's assertion, based on its established 
procedures, that the date of mailing of the decision (which 
undoubtedly existed) was in fact the date shown on the 
decision.  Here, as noted above, there is no documentation in 
the record that a decision, or notification of a decision was 
mailed to the veteran.  Accordingly, it is determined that 
the March 2001 rating decision did not become final.  
Therefore, the issues of service connection for psychiatric 
and low back disabilities will be addressed on the merits.  

The Court has held that the Board may not decide a claim on a 
basis different from the basis on which the RO decided the 
claim, unless the Board first assures that the appellant has 
had notice and a fair opportunity to comment on the case.  
The Board can still address the claim in question in cases 
when the veteran has not had notice and such an opportunity 
to comment, if it determines that the veteran has not been 
prejudiced thereby.  Bernard v. Brown, 4 Vet.App. 384 (1993).  
In this instance, the Board will address the veteran's claims 
on the merits even though the August 2003 statement of the 
case (SOC) did not address the claim on the merits.  In light 
of the fact that the veteran has consistently been arguing 
his claims on a direct service connection basis, rather than 
whether new and material evidence has been submitted, and the 
SOC in question also gave the veteran the laws and 
regulations regarding service connection, it is determined 
that the veteran is not prejudiced by the actions of the RO.    


FINDINGS OF FACT

1.  The veteran was not seen for any psychiatric disorders 
during service.  

2.  The veteran does not have a currently diagnosed left 
ankle disability.  

3.  The veteran does not have a currently diagnosed left foot 
disability.

4.  The veteran does not have a currently diagnosed right 
foot disability.

5.  The veteran does not have a currently diagnosed low back 
disability.  

6.  The veteran does not have a currently diagnosed neck 
disability.  

7.  In May 1993, the RO denied the veteran's claim of service 
connection for a hernia.  

8.  Evidence regarding the veteran's claim for a hernia 
submitted subsequent to the May 1993 decision is either 
cumulative and redundant evidence, or does not relate to an 
unestablished fact necessary to substantiate the claim.  

9.  A decision in August 1995 denied service connection for 
hypertension.  
 
10.  Evidence submitted subsequent to the August 1995 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hypertension.  

11.  Current hypertension was first shown in active military 
service.  


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in active 
service, nor may a psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A left ankle disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  A left foot disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  A right foot disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

5.  A low back disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

6.  A neck disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

7.  The RO's May 1993 decision is final as to the claim of 
service connection for a hernia.  38 U.S.C.A. § 7105 (c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2005).

8.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a hernia has not 
been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

9.  The RO's August 1995 decision is final as to the claim of 
service connection for hypertension.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.303 (2004).

10.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for hypertension has 
been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

11.  Hypertension was incurred in active military service. 38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Regarding the claims of service connection for a 
hernia and for a psychiatric condition, the RO sent the 
veteran a letter in January 2003 explaining the claims 
process and providing him some information regarding what he 
needed to do to substantiate his claim.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim (service connection for a 
psychiatric condition and low back disability were first 
denied in March 2001), notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim were 
readjudicated in an SSOC provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Therefore, with respect to the timing requirement 
for the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

The deficiency in the timing of the VCAA notice is harmless 
error.  The requisite notifications were ultimately provided 
to the veteran before the transfer and certification of the 
case to the Board.  The veteran had ample time in which to 
respond to the notice letter.  Viewed in context, the 
furnishing of the VCAA notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claims.  
Id., at 120-21.  The Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Regarding the claims of service connection for left ankle, 
right foot, left foot, and neck disabilities, the RO informed 
the veteran in the January 2003 VCAA letter about the 
information and evidence that is necessary to substantiate a 
claim for service connection.  Specifically, the letter 
stated that to establish entitlement for service connection, 
the evidence must show three things:

An injury in military service or a 
disease that began in or was made worse 
during military service, or an event in 
service causing injury or disease.  

A current physical or mental disability.  

A relationship between your current 
disability and an injury, disease, or 
event in service.  

Regarding whether the veteran had submitted new and material 
evidence in order to reopen the claim of service connection 
for a hernia, the RO informed the veteran in the January 2003 
VCAA letter about the information and evidence necessary to 
reopen a claim.  Specifically, the letter stated that the RO 
needed new and material evidence, and identified the 
requirements as such:

To qualify as "new evidence," it must be 
submitted to VA for the first time. 

To qualify as "material evidence," the additional 
information must bear directly and substantially 
upon the issue for consideration.  

Although the RO informed the veteran of the evidence he must 
submit to reopen his claims of service connection for an 
anxiety disorder and a back disability (rather than the 
evidence needed to prove the claim of service connection), it 
is clear that the veteran has not been prejudiced by this 
oversight.  He and his representative have consistently 
argued these two claims on the merits (rather on the basis 
that new and material evidence has been submitted).  
Similarly, although the letter did not specifically discuss 
the veteran's claim of service connection for a hernia, it is 
also clear that the veteran has not been prejudiced by this 
oversight.  

In addition, the RO informed the veteran in the January 2003 
letter about the information and evidence that VA would seek 
to provide including obtaining medical records kept by VA and 
any other federal government agency, and requesting private 
treatment records if the veteran completed a release form. 

The RO also informed the veteran about the information and 
evidence he was expected to provide in the January 2003 
letter.  Specifically, the RO told the veteran to provide 
enough information about his records so that it could request 
them from the person or agency that had them.  It also 
provided the veteran with VA Form 21-4142s, enabling the 
veteran to authorize the RO to obtain treatment records for 
his claimed conditions.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statements of the case (SOC), of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  Furthermore, the veteran indicated in a 
January 2003 statement that he had submitted all of the 
evidence that he had.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available VA medical records 
pertinent to the veteran's claim are in the claims file and 
were reviewed by both the RO and the Board.  In a January 
2003 statement, the veteran stated that he had submitted all 
of the evidence that he had.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with an SOC which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.


Background

Service medical records show that the veteran's blood 
pressure in October 1982 was 156/120, and 130/100.  His blood 
pressure in August 1983 was 154/128, and 150/110.  His blood 
pressure in August 1985 was 130/100.  The veteran's was seen 
in the morning in August 1986, and his blood pressure was 
142/110, 158/110, 158/104, and 150/100.  An examiner noted 
probable hypertension.  When the veteran was seen in the 
afternoon, the examiner provided an assessment of "rule-out 
high blood pressure."  The veteran's blood pressure in 
October 1987 in 144/100.  At separation in October 1987, the 
veteran gave a history of high blood pressure in the ranges 
between 150/110 and 100/60, but the examiner stated that it 
was currently normal.  The service medical records show other 
readings, but they do not show systolic readings over 160, or 
diastolic readings over 100.  

Service medical records show that the veteran was seen for an 
ingrown toenail on his right foot in May 1981.  The veteran 
was seen for a dressing change on his right foot in June 
1981.  The veteran was seen for low back pain in December 
1981.  He was seen for a right foot injury in December 1981.  
He had his right toenail removed in May 1982.  He complained 
of left foot and ankle pain in May 1982.  X-rays were normal.  
He was diagnosed with a left ankle sprain.  A short leg 
walking cast was prescribed for two weeks.  He was seen for 
myalgia in his neck in January 1985.  The veteran was seen 
for low back pain in July 1985.  The veteran was seen for a 
cervical strain in August 1985.  An x-ray of the left distal 
tibia was normal in December 1985.  He was seen for his low 
back in March 1986.  The veteran was seen for low back pain 
in January and February 1987.

Service medical records show that the veteran was seen for a 
possible hernia in January 1983.  On a November 1983 report 
of medical history form, the veteran reported that he had had 
been advised to have a hernia operation.  A physician 
concluded that the veteran did not have a hernia.  The 
veteran indicated that he did not have depression or nervous 
trouble of any sort.  He was seen for pain in his right groin 
area in September 1986.  He was seen for a muscle pull in his 
groin for 3 days in July 1987.  The examiner's impression was 
epididymitis, unknown etiology.  

On the veteran's report of medical history form in October 
1987, he stated that he did not have depression or a hernia, 
but did not know if he had had nervous trouble..  He 
indicated that he had had recurrent back pain.  He stated 
that he did not have foot trouble or depression or a hernia, 
but did not know if he had had nervous trouble.  The examiner 
noted that the veteran had had low back pain for a year, but 
that it was not really bothering him now.  

At the veteran's separation examination (the examination is 
undated), the examiner noted that the veteran had abdominal 
pain in his upper quadrant.  The veteran's psychiatric 
examination was normal.  The veteran was observed to have 
darkened toenails with scaling of the soles and minor skin 
breaks between the toes.  Regarding the veteran's back, he 
was observed to have full range of motion, but with positive 
aching on palpating of the spinous area at L1-2.  

In the veteran's original claim from February 1988, the 
veteran did not claim service connection for a psychiatric 
disability, a left ankle or foot disability, a right foot 
disability, a neck disability, or a low back disability.  

VA treatment records were submitted from 1992 to 1993.  The 
veteran's blood pressure in December 1992 was 154/98.  
Records from January 1993 show that the veteran underwent a 
right inguinal exploration, and a resection of a lipoma.  He 
was diagnosed with schizophrenic disorder in January 1993.  

He was seen for his left foot and ankle between January and 
March 1993.  In February 1993, he was diagnosed with pes 
planus.  In March 1993, he underwent nerve conduction studies 
which were normal.  

In March 1993, the veteran was seen complaining of back and 
neck pain, and gave a history of a motor vehicle accident two 
years earlier.  An x-ray of the low back was normal.  An x-
ray of the cervical spine showed straightening, a finding 
known to be associated with muscular contraction or spasm.  
There was a very minimum super-anterior compression deformity 
involving C3 down to C6, but no other significant findings.  

The veteran underwent a VA psychiatric examination in 
February 1993.  He was diagnosed with general anxiety 
disorders.  

The veteran underwent a VA examination in February 1993.  It 
was noted that he was status-post surgery of the right 
inguinal area.  

In a May 1993 rating decision, the RO denied service 
connection for a hernia.  The claim was denied because a VA 
examination showed that what the veteran thought was a 
hernia, was a lipoma in the right inguinal area, and the 
service medical records did not show a lipoma in the right 
inguinal area.  The RO informed the veteran of the denial in 
a letter that same month.  

In a September 1993 rating decision, the RO denied service 
connection for a hernia.  

The veteran was hospitalized in February 1995 for a psychotic 
disorder, not otherwise specified.  It was noted that he had 
chronic back pain and hypertension.   

The veteran underwent a VA examination in December 2000.  He 
was diagnosed with hypertension with suboptimal control of 
blood pressure on antihypertensive therapy.  

In a March 2001 rating decision, the RO denied service 
connection for a history of lower back strain, hypertension, 
and a psychotic disorder, with a history of paranoid 
schizophrenia and general anxiety disorder.  

In April 2002, the veteran submitted duplicate service 
medical records.  He claimed that he was seeking treatment 
for his low back and hernia at the VA Medical Center in 
Detroit.  

The RO obtained records from the VA Medical Center from April 
2001 to July 2002, but they do not show treatment for any of 
the claimed conditions.  

In a January 2003 statement, the veteran indicated that the 
information he had sent was all of the evidence that he had.  

In September 2003, the veteran submitted duplicate service 
medical records.  


Analysis

Laws and regulations regarding service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including 
psychoses, hypertension, or arthritis manifests to a degree 
of 10 percent or more within one year of leaving service, 
such disability shall be granted service connection on a 
presumptive basis.  38 C.F.R. § 3.307, 3.309 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West 2002).


Entitlement to service connection for a psychiatric 
disability

A review of the service medical records does not show that 
the veteran was seen for a psychiatric disorder in service.  
Although the veteran stated on his report of medical history 
form at separation that he did not know if he had nervous 
trouble, at his separation examination, the psychiatric 
examination was normal.  In fact, the evidence does not show 
that the veteran was seen for a psychiatric disorder until 
December 1992, more than 5 years after leaving service.  At 
the veteran's February 1993 VA examination, he did not 
mention seeking treatment for any psychiatric disorders in 
service.  The first instance that the veteran described 
having anxiety was in 1989, more than 1 year after leaving 
service.  He was not diagnosed with a psychiatric disability 
within one year of leaving service.  Based on these findings, 
the veteran's claim must be denied on both a direct and 
presumptive basis.  

Although the veteran claims that he has a psychiatric 
disorder related to service, he is not a medical professional 
who can make such a determination.  The veteran is competent 
to describe symptoms he had during service, but as a 
layperson, he is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim of service connection for a psychiatric disability must 
be denied.  38 U.S.C.A §5107 (West 2002).

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claims 
without a VA examination.  As the evidence does not show that 
the veteran was seen for a psychiatric disorder in service, 
or within one year of leaving service, VA does not have an 
obligation to secure a medical opinion under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4)(A).  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).


Entitlement to service connection for a left ankle, left 
foot, and right foot disabilities.  

Regarding the veteran's left ankle and left foot, it is true 
that the veteran was treated for a left ankle sprain in 
service in May and June 1982.  However, there are no other 
service medical records for the left ankle or foot.  

Regarding the veteran's right foot, the veteran had an 
ingrown toenail on his right foot in service in May 1981.  
However, there are no other service medical records for the 
right foot.  

On the veteran's report of medical history form from 
separation in October 1987, he indicated that he did not have 
foot trouble.  The only notation regarding the veteran's feet 
or ankles at separation were darkened toenails with scaling 
of the soles and skin breaks between the toes.  No diagnoses 
were made regarding the feet or ankles.  

The relevant law and regulations require that there be a 
disability in order for service connection to be granted.  
There are no post-service treatment records for the feet or 
ankles until January 1993 (more than 5 years after service), 
when the veteran was seen for his left foot and ankle.  The 
only diagnosis made was pes planus in February 1993; in March 
1993, all nerve conduction studies were normal.  The veteran 
has not submitted any other post-service treatment records 
for the feet or left ankle, and he has not identified any 
treatment records which might show treatment for either his 
feet or left ankle.  As the veteran was not seen for a 
chronic condition for his feet or left ankle in service, 
continuity of symptomatology is required, and the post-
service treatment records do not show such continuity.  
Moreover, there is no medical evidence of a current foot or 
left ankle disability in this case.  Evidence must show that 
the veteran currently has the disability for which benefits 
are being claimed.  See Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Therefore, the claims must be denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claim of service connection for left ankle, left foot, and 
right foot disabilities must be denied.  38 U.S.C.A §5107 
(West 2002).

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claims 
without a VA examination.  As the evidence does not show that 
the veteran has a currently diagnosed foot or ankle 
disability, or evidence of persistent or recurrent symptoms 
of a disability, VA does not have an obligation to secure a 
medical opinion under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4)(A).  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).


Entitlement to service connection for neck and low back 
disabilities.

Regarding the veteran's neck, the service medical records 
show that the veteran was seen for a cervical strain in 
August 1985, and for myalgia in his neck earlier that year.  
However, no other notations were made in service.  On the 
veteran's report of medical history form at separation, he 
did not indicate that he had cervical problems, and no 
findings were made regarding the veteran's neck at his 
separation examination.  

Regarding the veteran's back, the veteran was seen for low 
back pain on several occasions in service (July 1985, March 
1986, January and February 1987), but was never diagnosed 
with anything more specific than low back pain.  At 
separation, the examiner noted that the veteran had had low 
back pain for a year, but that it was not really bothering 
him at the current time.  

The relevant law and regulations require that there be a 
disability in order for service connection to be granted.  
Although the veteran was seen for his back and neck after 
service, the first post-service evidence of treatment for the 
veteran's neck and back is not until March 1993 (more than 5 
years after service), when he complained of back and neck 
pain, and gave a history of an intervening motor vehicle 
accident two years earlier.  An x-ray of the lumbar spine was 
normal.  An x-ray of the cervical spine showed some 
straightening and a minimum compression deformity, but no 
other significant findings.  

In April 2002, the veteran claimed that he was seeking 
treatment for his low back at the VA Medical Center in 
Detroit.  Based on this statement, the RO obtained the 
veteran's VA treatment records from 2001 and 2002 at Detroit, 
but they did not show treatment for the veteran's low back.  
The veteran has not submitted any other treatment records for 
the neck or low back, and he has not identified any treatment 
records which might show treatment for either his neck or low 
back.  In a January 2003 statement, the veteran indicated 
that he had sent all of the information that he had.  As the 
veteran was not seen for a chronic condition for his back and 
neck in service pursuant to 38 C.F.R. § 3.303(a), continuity 
of symptomatology is required, and the post-service treatment 
records simply do not show such continuity.  In summary, 
because the veteran has not presented competent medical 
evidence of a current neck or low back disability, the claims 
must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim of service connection for neck and low back 
disabilities must be denied.  38 U.S.C.A §5107 (West 2002).

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claims 
without a VA examination.  As the evidence does not show that 
the veteran has currently diagnosed neck or low back 
disabilities, or evidence of persistent or recurrent symptoms 
of a disability, VA does not have an obligation to secure a 
medical opinion under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4)(A).  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).


Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a 
hernia.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001 (as was the application to reopen the claim 
in this case), new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

In May 1993, the RO denied the veteran's claim of service 
connection for a hernia.  The veteran was informed of the 
decision by letter, but did not submit a notice of 
disagreement.  Under applicable laws and VA regulations, this 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7105 (c) (West 2002); 38 C.F.R. §§ 3.104 (a), 3.156.  

In response to a letter from the veteran, the RO mailed the 
veteran a letter in April 1995, and told the veteran that he 
must submit new and material evidence in order to reopen his 
claim.  As this letter was not a rating decision, it did not 
constitute the last final decision regarding service 
connection for a hernia.  

The evidence associated with the claims folder subsequent to 
the May 1993 RO decision includes duplicate service medical 
records that the veteran submitted in April 2002.  These 
records are cumulative and redundant, and do not rise to the 
level of new and material evidence.  

The evidence also includes VA treatment records from 2001 and 
2002 that do not show treatment for a hernia.  Since the VA 
records do not show treatment for the veteran's hernia, they 
are not material to the veteran's claim.  In short, they do 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim, and are not new and material evidence.  

Finally, the evidence submitted subsequent to the May 1993 
rating decision also includes a VA operation report from 
January 1993 for a right inguinal exploration, and resection 
of a lipoma, as well as a VA surgical follow-up record from 
April 1993.  Although this evidence was not part of the 
record at the time of the May 1993 decision, and is not 
cumulative and redundant for new and material evidence 
purposes, it does not relate to an unestablished fact 
necessary to substantiate the veteran's claim.  The February 
1993 VA examination report was part of the record, and it 
noted the January 1993 surgery.  Furthermore, the VA 
operation report and post-surgical report do not raise a 
reasonable possibility of substantiating the veteran's claim.  
The evidence does not change the fact that the veteran was 
not seen for a hernia or lipoma in service.  As the April 
1993 treatment record and the January 1993 operation report 
do not raise a reasonable possibility of substantiating the 
veteran's claim, they are not new and material evidence.  

As the veteran has only submitted evidence which does not 
relate to his hernia, evidence which is cumulative and 
redundant, and evidence that does not relate to an 
unestablished fact necessary to substantiate the claim, the 
request to reopen the claim of service connection for a 
hernia necessarily falls short of the standard established in 
38 C.F.R. § 3.156.  Accordingly, the request to reopen the 
claim must be denied.  


Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for 
hypertension.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed prior 
to August 29, 2001, as was the application in this case, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

By decision dated August 1995, the RO denied the veteran's 
claim of service connection for hypertension.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the appellant.  
38 U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 
(2001).  

It is determined that since the August 1995 decision, the 
appellant has submitted new and material evidence in order to 
reopen his claim.  In particular, the veteran submitted a VA 
hospitalization report dated February 1995 showing a 
diagnosis of hypertension (this had not been submitted at the 
time of the August 1995 decision) and a VA treatment record 
dated April 2001 showing that the veteran was on 
antihypertensive medication.  This evidence is not cumulative 
and redundant.  It had not been submitted before.  Thus, it 
is new.  

At the time the veteran's claim was initially denied, the RO 
requested that the veteran submit evidence that his 
hypertension had existed from the end of service to the 
current time.  As the aforementioned VA treatment records 
show that the veteran was taking medication to control his 
hypertension, it is of such significance that it must be 
considered in order to fairly decide the merits of the claim, 
and is, therefore, determined to be material to the 
appellant's claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old and 
new.  

Although the veteran's claim of service connection for 
hypertension has been considered on a ground different from 
that considered by the RO (in March 2001 and February 2003 
the RO addressed the veteran's claim of service connection on 
the merits) the issue of new and material evidence must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where, as here, the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, 11 Vet. App. 374 (1998).  
Entitlement to service connection for hypertension.

Now that the veteran's claim has been reopened, the next step 
is to adjudicate the claim of service connection for 
hypertension on the merits.  

For VA disability purposes, hypertension means diastolic 
pressure of predominantly 90 or more or systolic pressure of 
predominantly 160 or more.  Hypertension must be confirmed by 
readings taken two or more times on at least three different 
days. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  For 
hypertension to be 10 percent disabling, diastolic pressure 
must be predominantly 100 or more, or systolic pressure must 
be predominantly 160 or more. 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

The evidence shows that the veteran has a current diagnosis 
of hypertension, as he was diagnosed with hypertension at his 
December 2000 VA examination.  Also, the veteran had 
diastolic pressure readings which were predominantly in the 
hypertensive range on numerous occasions during service.  In 
October 1982, August 1983, August 1985, August 1986, and 
October 1987, the veteran had diastolic pressure readings 
over 100.  Because hypertension is a chronic disease, its 
identification in service and the current demonstration of 
that disability are sufficient to establish service 
connection.  38 C.F.R. § 3.303(b).

After considering all the evidence of record, the Board finds 
that the evidence favors service connection for hypertension.  
The claim of entitlement to service connection for 
hypertension is therefore granted.  As the veteran has been 
granted the benefit he was seeking (service connection for 
hypertension), it is determined that the Veterans Claims 
Assistance Act of 2000 (VCAA) has been complied with.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2005).  






ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to service connection for a right foot disability 
is denied.

Entitlement to service connection for a neck disability is 
denied

Entitlement to service connection for a low back disability 
is denied.

New and material evidence not having been submitted, the 
claim of service connection for a hernia is not reopened, and 
the veteran's claim is denied.

New and material evidence having been submitted, the claim of 
service connection for hypertension is reopened.  

Entitlement to service connection for hypertension is 
granted.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


